PER CURIAM.
The defendant seeks review of an upward departure from the sentencing guidelines. Both of the grounds1 relied upon below have since been held insufficient by determinative decisions of our supreme court. State v. Jones, 530 So.2d 53 (Fla.1988) invalidates the first basis for departure; State v. Hope, 529 So.2d 275 (Fla.1988) the second. Accordingly, the cause is remanded for resentencing within the guidelines.

. 1. That the six counts of unlawful compensation for which the defendant was convicted occurred on a continuing basis over a relatively short period of time....
2. That the primary purpose of the six counts of unlawful compensation for which the defendant was convicted was to disrupt or hinder law enforcement....